internal_revenue_service number release date index number ------------------------------------- ------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-150688-06 date november legend - taxpayer trust family_trust charitable_organization state d1 dear ----------------- -------------------------------------------------------------------------------------------- ------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting rulings regarding the tax consequences of a proposed division of a charitable_remainder_unitrust crut the information submitted states that taxpayer a resident of state created trust on d1 taxpayer represents that trust qualifies as a net-income with makeup charitable_remainder_unitrust nimcrut under the provisions of sec_664 of the internal_revenue_code the unitrust beneficiaries of trust are taxpayer and family_trust neither taxpayer nor family_trust are organizations described in sec_170 the plr-150688-06 remainder beneficiary of trust is a charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 trust’s assets consist of cash investments in real_estate and marketable_securities prior to a triggering event the unitrust_amount equals the lesser_of i trust income for such taxable_year as defined in sec_643 and ii seven percent of the net fair_market_value of the assets of trust valued as of the first day of such taxable_year if trust income for any taxable_year exceeds seven percent of the net fair_market_value of trust assets valued as of the first day of such taxable_year the unitrust_amount for such taxable_year shall also include such excess income to the extent that the aggregate of the amount_paid in prior years is less than seven percent of the aggregate net fair_market_value of trust assets for such years at the beginning of the first taxable_year following the year in which the triggering event occurs the unitrust_amount shall be an amount equal to seven percent of the net fair_market_value of the assets of trust valued as of the first day of such taxable_year at the time trust was created taxpayer was a resident of state accordingly trust provides that state law governs the interpretation of trust taxpayer has remained a resident of state since the creation of trust the charitable_organization is an organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer proposes to make a contribution of an undivided portion of his unitrust_interest in trust to the charitable_organization in order to accomplish this result taxpayer in his individual capacity and as trustee of trust proposes the following transaction taxpayer as trustee will divide trust into two separate trusts trust a and trust b the terms of trust a and trust b will be the same as the terms of trust taxpayer as trustee represents that at the time trust is divided the assets allocated to trust a and trust b will be fairly representative of the aggregate adjusted bases of the trust assets and that the division of the assets between trust a and trust b will be on a pro_rata basis with respect to each major class of investments held at the date of the division and within each class will be fairly representative of the overall appreciation or depreciation of the assets therein trust a will consist of approximately two-thirds of the pre-division value of trust trust b will consist of the remaining portion of such value the charitable_organization will remain the remainder beneficiary of both trust a and trust b taxpayer will irrevocably terminate the contingent right of family_trust to become the recipient of the unitrust_amount in trust b and agree that he will also exercise the power granted to him under trust to terminate such contingent right in his last will in addition state law permits the trustee of a_trust with court approval to disclaim in whole or in part any interest in property the trustee of family_trust will seek court approval to disclaim its right to become the recipient of the unitrust_amount finally taxpayer will contribute his undivided unitrust_interest in trust b to the charitable_organization plr-150688-06 taxpayer represents that under state law the segregation of assets into trust b taxpayer exercising his power to terminate the contingent right of family_trust to become the recipient of the unitrust_amount of trust b the contribution to the charitable_organization of taxpayer's unitrust_interest in trust b and the designation of the charitable_organization as the remainder beneficiary of trust b will result in a merger of the unitrust and remainder interests in trust b taxpayer represents that he did not divide his interest in trust in order to avoid the partial interest rule_of sec_170 taxpayer requests the following rulings the division of trust by taxpayer as trustee of trust into trust a and trust b pursuant to state law and the inter_vivos distribution to the charitable_organization of the entire corpus of trust b corresponding to the undivided unitrust_interest gifted by taxpayer will not cause trust a to cease to be a_trust as described in sec_664 for the year or years in which taxpayer transfers an undivided portion of his unitrust_interest to the charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer will be entitled to a charitable income_tax deduction under sec_170 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer calculated as provided in sec_664 and sec_7520 and sec_25_2512-5 of the gift_tax regulations for the year or years in which taxpayer transfers an undivided portion of his unitrust_interest to the charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 taxpayer will be entitled to a charitable gift_tax deduction under sec_2522 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer calculated as provided in sec_664 sec_7520 and sec_25_2512-5 if at the time of any transfers by taxpayer of an undivided portion of his unitrust_interest to the charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 trust has realized capital_gain income in prior years which income was not included in the unitrust amounts paid to taxpayer and therefore not recognized by taxpayer capital_gain will not then be included in taxpayer 's income by the reason of his transfer of a portion of his unitrust_interest to a charitable_organization ruling sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax plr-150688-06 sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 however the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment taxpayer proposes to divide trust into trust a and trust b the terms of trust a and trust b will be the same as the terms of trust taxpayer will then contribute to the charitable_organization his unitrust_interest in trust b and designate the charitable_organization as the remainder beneficiary of trust b thereby effectuating a merger of interests under state law although this merger will cause a termination of trust b_trust a will continue to be in the form of and will continue to function as a charitable_remainder_unitrust within the meaning of sec_664 thus the division of trust into trust a and trust b and the inter_vivos distribution of the entire corpus of trust b to the charitable_organization will not cause trust a to cease to function as a charitable_remainder_unitrust within the meaning of sec_664 ruling charitable_contribution as described in sec_170 payment of which is made within the sec_170 provides that there shall be allowed as a deduction any plr-150688-06 taxable_year sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer's entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer's entire_interest in property sec_1_170a-6 and sec_1_170a-7 provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid certain provisions of sec_170 the deduction will not be allowed revrul_86_60 1986_1_cb_302 situation considers whether a donation qualifies for the charitable_contribution_deduction under sec_170 if a taxpayer a who is the grantor and life_beneficiary of a charitable_remainder_annuity_trust crat donates a's annuity interest in the crat to the remainder beneficiary of the crat in a had created a crat described in sec_664 a retained an annuity interest in the crat for life although a had previously divided the interest a held in the property the division was not to avoid sec_170 the remainder beneficiary was x a charitable_organization described in sec_170 in a transferred the annuity interest in the crat to x revrul_86_60 concludes based on sec_1_170a-6 and sec_1 170a- a i of the regulations that the gift by a the grantor to the remainder beneficiary of a's retained life_annuity in the crat qualifies for a charitable_contribution_deduction under sec_170 the present case is analogous to situation of revrul_86_60 in the present case taxpayer retained a unitrust_interest in trust which he created on d1 now taxpayer proposes to transfer a portion of his unitrust_interest to the charitable_organization a charity described in sec_170 and sec_170 unlike the situation in revrul_86_60 trust will be divided into two trusts trust a and trust b taxpayer proposes to contribute his unitrust_interest in trust b which will be segregated from trust instead of all of his interest in trust taxpayer represents that the charitable organization’s unitrust and remainder interests will merge and the charitable_organization will be entitled to an immediate distribution of the trust b corpus it is represented that taxpayer did not divide his interest in the property originally transferred to the trust to avoid the partial interest rules taxpayer now intends in effect to contribute an undivided portion of his entire current interest in the property to the charitable_organization taxpayer intends to do this by dividing trust into two plr-150688-06 trusts then contributing his interest in trust b to the charitable_organization similar to taxpayer a in revrul_86_60 taxpayer would be entitled to a charitable_contribution_deduction for a contribution of an undivided portion of his unitrust_interest in trust to the charitable_organization under the rule in sec_170 that taxpayer as trustee will divide trust before making the contribution does not adversely affect the charitable_contribution_deduction therefore taxpayer's transfer of his interest in trust b will qualify for a charitable_contribution_deduction under sec_170 the value of taxpayer's contribution under sec_170 will be the present_value of the right to receive unitrust payments as provided in trust b for a term starting on the date of the transfer of the unitrust_interest to the charitable_organization and ending on taxpayer's date of death the deduction will be subject_to any applicable limitations under sec_170 including sec_170 and subject_to any applicable limitations under other sections of the code ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2512 if a gift is made in property the value of the property on the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift under sec_25_2512-5 the fair_market_value of an annuity or unitrust_interest is its present_value determined in accordance with sec_25_2512-5 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an plr-150688-06 adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest under sec_25_2522_c_-3 the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property under sec_25_2522_c_-3 the present_value of a remainder_interest in a charitable_remainder_unitrust is to be determined under sec_1_664-4 situation of revrul_86_60 considers a situation where a in creates a charitable_remainder_annuity_trust pursuant to which a retained the right to receive an annuity interest for life on a's death the trust corpus is to pass to charity in a transfers a's entire annuity interest to the charitable_remainder beneficiary following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer of trust property for private purposes although the transfer of the remainder_interest to charity divided a's prior interest that transfer was for charitable not private purposes consequently a's transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly a's transfer of the annuity interest to charity qualifies for a deduction under sec_2522 the facts in this case are similar to those described in situation of revrul_86_60 except that taxpayer intends to divide trust into trust a and trust b following the division of trust taxpayer will transfer his entire unitrust_interest in trust b to the charitable_organization and will name the charitable_organization as the remainder beneficiary of trust b thereby effectuating a merger of interests under state law after the transfer taxpayer will not retain any interest in trust b further taxpayer has not made a transfer for private purposes either before or at the time of his unitrust_interest in trust b to the charitable_organization based on the foregoing we conclude that for the year in which taxpayer transfers the entire balance of his unitrust_interest in trust b to the charitable_organization taxpayer will be entitled to a gift_tax_charitable_deduction under sec_2522 to the extent of the present_value of the unitrust_interest transferred as of the date of transfer ruling plr-150688-06 based solely on the facts and the representations submitted we conclude that no amounts should be included in taxpayer's gross_income by reason of the prior capital_gains realized by trust in connection with taxpayer's charitable_contribution of a portion of his unitrust_interest the above conclusion is based on the fact that at the time trust is divided the assets allocated to trust a and trust b must be fairly representative of the aggregate adjusted bases of the trust assets and that the division of the assets between trust a and trust b must be on a pro_rata basis with respect to each major class of investments held at the date of the division and within each class must be fairly representative of the overall appreciation or depreciation of the assets therein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we do not express or imply an opinion regarding whether trust otherwise qualifies as a crut under sec_664 in addition we express no opinion as to the method of determining the present_value of the unitrust_interest in trust b for purposes of calculating the amount of the income and gift_tax charitable deductions under sec_170 or sec_2522 letter is being sent to the taxpayer’s authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
